ORDER
PER CURIAM
The Application for Reconsideration of Denial of Petition for Allowance of Appeal is granted and the Opinion and Order of the Superior Court (Commonwealth v. Bauer, 413 Pa.Superior Ct. 220, 604 A.2d 1098 (1992)) are reversed and the matter is remanded for trial. Commonwealth v. Persinger, 532 Pa. 317, 615 A.2d 1305 (1992).
The Application to Strike Answer To Application For Reconsideration dismissed as moot.
MONTEMURO, J., did not participate in the consideration or decision of this matter.